Citation Nr: 0719973	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran was a jet engine mechanic while on active 
duty but in-service audiology findings showed he had normal 
hearing upon testing.

2.  Sensorineural hearing loss disability, and tinnitus, were 
initially demonstrated years after service, and have not been 
shown by probative, competent clinical evidence to be 
etiologically related to service or any incident therein, to 
include in-service exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of a letter issued 
prior to initial adjudication of the veteran's claims.  The 
July 2004 letter informed the veteran of the evidence 
required to substantiate his service connection claims and of 
his and VA's respective duties for obtaining evidence.  The 
letter also requested he submit any evidence in his 
possession pertinent to his claims.  He was informed of 
potential rating and effective date criteria by letter in 
March 2006.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, submitted private 
medical evidence, and his Social Security Administration 
records (which do not contain evidence relevant to his 
appeal).  He was afforded a VA examination in October 2004 
and medical nexus opinions have been obtained.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2006).



Factual Background and Analysis

Audiograms conducted in June 1963, December 1963, June 1964, 
June 1965, December 1965 and March 1966 and at his separation 
examination in March 1967 reveal the veteran had normal 
hearing upon audiometer testing, except left ear hearing loss 
was noted in December 1963 and June 1964.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  The veteran's claims 
of in-service exposure to noise are competent and credible 
and are consistent with the military occupational specialty 
(MOS) listed on his DD Form 214.  While his MOS is indicative 
of in-service exposure to jet engine noise, his service 
medical records do not indicate he sought treatment for 
tinnitus or problems with his hearing.  He had his ears 
irrigated in February 1967 due to "much cerumen," commonly 
known as ear wax.  His March 1967 report of medical history 
shows he indicated he did not have and had not had any 
hearing loss or ear trouble.

The earliest competent medical evidence showing the diagnosis 
of bilateral sensorineural hearing loss and tinnitus is a May 
2004 private audiological evaluation.  A May 2004 letter from 
a private audiologist reflects the veteran served in the U.S. 
Air Force from 1963 to 1967 as a jet engine mechanic and that 
during that period of time he was exposed to noise.  The 
veteran reported that he had noticed bilateral tinnitus for 
many years.  But see October 2004 VA examination report 
(veteran reported onset of tinnitus "at least one and half 
years ago").  The private audiologist indicated it 
"seemed" as likely as not the veteran's hearing loss 
"could have been" due to his service-related noise 
exposure.  In addition to using cautious qualifying language 
when rendering his opinion, the private audiologist failed to 
discuss the veteran's post-service exposure to noise or offer 
a rationale as to the three decade lapse between the 
diagnosis of the disabilities and the veteran's discharge 
from service.  Nor did the examiner refer to the veteran's 
in-service audiological findings showing normal hearing loss, 
except with regard to the left ear on isolated occasions in 
December 1963 and June 1964.

The veteran underwent VA examination in October 2004 and the 
report shows the service medical records were reviewed, to 
include that the veteran's hearing was routinely tested in 
service as part of the hearing conservation program.  The 
report indicates the veteran did not have a significant 
decrease in hearing while in service when he was working as 
an aircraft mechanic.  The report reflects that the examiner 
opined that the veteran's current hearing loss and tinnitus 
were more likely due to post-service exposure to noise 
(hunting) than from the military.  The October 1964 VA 
examination contained audiometric findings which demonstrated 
the presence of bilateral hearing loss disability for VA 
purposes consistent with 38 C.F.R. § 3.385.  A February 2005 
VA examination report reflects that the veteran's medical 
records were reviewed and that the veteran's disabilities 
were most likely caused by either occupational or 
recreational noise exposure after being separated from the 
military.  The VA audiologist included in the rationale the 
fact that the veteran's service medical records revealed his 
hearing was routinely within normal limits and there was no 
significant threshold shift during service.  In contrast to 
the private audiologist's opinion, the VA examiners had 
access to the veteran's service medical records to include 
audiology testing results and gave rationales for the medical 
opinions.  As such, the VA medical opinions are more 
probative than the opinion rendered by the private 
audiologist.  

As the probative medical evidence does not link the currently 
diagnosed hearing loss or tinnitus to the veteran's military 
service, the weight of the evidence is against his service 
connection claims.  Additionally, there is no competent, 
medical evidence of sensorineural hearing loss until 2004, 
well beyond the one year period for presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  

In short, the preponderance of the evidence is against the 
veteran's claims for service connection and this appeal is 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (doctrine of reasonable doubt does not apply when 
the preponderance of the evidence is against claim).  




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


